Citation Nr: 0839544	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-39 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  He received the Combat Infantryman Badge as well as 
the Purple Heart.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which denied reopening of 
the claim.  

In September 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The issue of entitlement to service connection for 
sarcoidosis on the merits is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Entitlement to service connection for sarcoidosis was last 
denied in an unappealed November 1979 decision, and the 
decision is final.  The evidence received since then includes 
evidence that is neither cumulative nor redundant of the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for sarcoidosis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been submitted, and the need to remand 
for additional information with regard to the merits of the 
case, no further discussion of VCAA compliance is needed.

Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for sarcoidosis was originally denied in 
an unappealed December 1973 decision on the basis that the 
veteran failed to report for a VA examination.  The medical 
evidence at the time of this denial consisted of service 
treatment records.  

The RO again denied the claim for service connection for 
sarcoidosis in a December 1975 rating decision on the basis 
that the veteran's sarcoidosis was not found to have 
originated during active service or within one year from 
discharge.  The veteran received notice of this decision by 
letter dated in January 1976.  The evidence considered at the 
time of this denial includes service treatment records, an 
August 1973 note and a September 1975 letter from Dr. Sale, 
and a record of treatment dates at Weld County General 
Hospital.  Service treatment records revealed no treatment 
for sarcoidosis.  The records from Dr. Sale indicate that the 
veteran was being treated for sarcoidosis.  The evidence 
noting treatment at Weld County Hospital indicates that a 
chest X-ray was taken in May 1973.  

Upon the submission of additional evidence, the RO confirmed 
the denial in an October 1979 decision.  He was notified of 
this decision by a November 1979 letter.  The RO reasoned 
that there is no indication of sarcoidosis in the service 
treatment records.  

The evidence received subsequent to the November 1979 
decision includes private medical records from November 1983, 
a June 1987 radiology report, a February 1988 private medical 
record indicating that the veteran reported that his 
sarcoidosis was in remission, VA progress notes, several 
statements from the veteran, and a 


May 2008 statement from the veteran's friend, B.F.  The 
veteran's May 2008 statement indicates that in the summer of 
1971 he started getting a rash/splotches on his arms and the 
front of his torso.  He said that he went to the doctor and 
was told to bathe more frequently and that the rash was 
probably caused by a mold.  The veteran's friend, B.F., 
indicated in his May 2008 statement that he saw the veteran's 
torso covered with splotches or some type of rash in the 
summer of 1971.  The veteran submitted an internet article 
indicating that a rash can be a symptom of sarcoidosis.

This evidence is neither cumulative nor redundant of the 
evidence previously of record.  Furthermore, it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim is in order.  


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for sarcoidosis is 
reopened, and to this extent only the appeal is granted.


REMAND

The veteran claims that he is entitled to service connection 
for sarcoidosis because it began in service or within one 
year of his discharge therefrom.  Specifically, the veteran 
contends that his sarcoidosis was likely misdiagnosed or 
undiagnosed in its early stages, either during service or in 
the year after service.  He also contends that the condition 
could be due to Agent Orange exposure.

The veteran's service treatment records reveal that in the 
February 1971 Report of Medical History (for separation 
purposes), the veteran indicated that he had experienced 
swollen or painful joints and arthritis.  


Additionally, the veteran has submitted a May 2008 statement 
indicating that he experienced a rash/splotches on his torso 
and arms as early as 1971.  A friend, B.F., submitted a May 
2008 statement confirming the presence of the veteran's 
rash/splotches during the summer of 1971.

Importantly, Dr. Sale's September 1975 letter establishes 
that the veteran presented with hilar adenopathy, systemic 
symptoms of fever and weakness, and hepatic involvement as 
early as 1972.  Dr. Sale placed the veteran on steroids in a 
low dose.  The veteran became asymptomatic and was not seen 
for about 18 months.  Subsequently, he re-presented, this 
time complaining of dyspnea, loss of appetite, tiredness, 
sore muscles, and burning eyes.  An X-ray study revealed 
diminished hilar adenopathy, but showed diffuse changes in 
both lung fields, which Dr. Sale thought represented 
sarcoidosis.  

As the veteran has never undergone a VA examination in order 
to determine whether his sarcoidosis is related to service, 
one should be scheduled.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant current treatment 
records from the Denver, Colorado VA 
healthcare system, dating since April 
2008.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's sarcoidosis.  
The claims folders must be made available 
to and be reviewed by the examiner in 
conjunction with 
the examination.  All indicated studies 
and tests should be accomplished, and all 
clinical findings should be reported in 
detail.  

Based upon a review of the claims folders 
the examiner should provide an opinion 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's sarcoidosis arose during 
service or within one year of his 
discharge in March 1971 (to include the 
rash/splotches described by the veteran 
as being present during the summer of 
1971, as well as the symptoms discussed 
by Dr. Sale in his September 1975 
letter), or is otherwise related to 
service, to include Agent Orange 
exposure.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.  

3.  Thereafter, the RO/AMC should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


